Case 1:20-cv-02898-VM Document 4@ Filed 05/29/20 Page 1 of 1

CKRilaw

GLOBAL PRESENCE. LOCAL EXPERTISE.®

1330 AVENUE OF THE AMERICAS ~NEW YORK, NEW YORK 10019) T+1.212.259.7300 | F +1.212.259.8200

By email: Temporary Pro_Se_Filing@nysd.uscourts.gov

May 28, 2020
To whom it may concern:

The parties to the action in the attached stipulation are in advanced stages of
settlement negotiations, and it is anticipated that a resolution will be reached prior
to the requested extension date. Opposing counsel has consented to the
extension. Therefore, we respectfully request the time for defendant, CKR Law
LLP to answer or move be extended to June 22, 2020."

CKR Law LLP

Ae lirdle

effrey A? Rinde, Managing Partner
